Title: From James Madison to the Speaker of the House of Representatives, 25 January 1802
From: Madison, James
To: Speaker of the House of Representatives


Sir
Department of State: 25 Jany. 1802
In obedience to the order of the House of Representatives of the 22nd. inst. I have the honor to lay before them a copy of the instructions, as issued by the Department of State, under the direction of the President of the United States, in virtue of the Act of Congress, entitled, “An Act further to protect the commerce of the United States,” and passed on the 9th. of July 1798. These instructions were issued only to private armed vessels. I have the honor to be, sir, With very great respect, your most obed. servt.
James Madison
 

   RC and enclosure (DNA: RG 233, Reports and Communications from the Secretary of State, 7A-E1.1); Tr (DNA: RG 233, Transcribed Reports and Communications from the Secretary of State, 5C-B1). RC in Wagner’s hand, signed by JM. Enclosure 8 pp.; see n. 2.


   William Lambert, acting for John Beckley, had sent JM an extract from the House journal, dated 22 Jan. 1802, that directed the secretary of state and the secretary of the navy to provide “copies of all instructions which, heretofore, have been given to commanders of Vessels, of every description, which have been authorised to capture vessels belonging to the French Republic” (DNA: RG 59, ML).


   JM enclosed a printed copy of the instructions to captains of private armed vessels and the annexed 9 July 1798 act (reprinted in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:365–67; for the act, see U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:578–80).

